

AMENDMENT AND RESTATEMENT OF
INTEGRAL VISION, INC. 2008 EQUITY INCENTIVE PLAN
  

--------------------------------------------------------------------------------

 

Integral Vision, Inc. ("Company") hereby amends and restates the Integral
Vision, Inc. 2008 Equity Incentive Plan ("Plan"), effective April 19, 2010, as
set out herein.
 
ARTICLE I
APPROVAL AND PURPOSE
 
Section 1.01.    Approval of Amendment and Restatement.  The Company's Board of
Directors approved this Amendment and Restatement of the Plan on April 19, 2010,
contingent on approval by the Company's shareholders at or before the 2010
annual meeting of shareholders, and the Company's shareholders approved this
Amendment and Restatement of the Plan on ______, 2010.
 
Section 1.02.     Description of Plan.  The Plan is designed to promote the
interests of the Company and its shareholders by providing a means by which the
Company can grant equity-based incentives to eligible employees of the Company
or any Subsidiary as well as non-employee directors, consultants, or advisors
who are in a position to contribute materially to the Company’s success
("Participants").  The Plan permits the Compensation Committee of the Company's
Board of Directors to grant Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock, and Shares, all as provided herein.
 
Section 1.03.     Purpose of Plan.  The purpose of the Plan is to further the
growth, development, and financial success of the Company by providing for
stock-based incentives to Participants that align their interests more closely
with those of the Company's shareholders.  The Company also believes that the
Plan will assist it in its efforts to attract and retain quality employees,
directors, consultants, and advisors.
 
ARTICLE II
DEFINITIONS AND RULES OF CONSTRUCTION
 
Section 2.01.     Definitions.  When capitalized in this Plan, the following
terms shall have the meanings specified below, unless the context otherwise
requires:
 
(a)        “Advisor” means an individual who provides valuable services to the
Company or a Subsidiary in a capacity other than as an Employee or Director.
 
(b)        "Agreement" means a written instrument between the Company and a
Participant evidencing an Award and prescribing the terms, conditions, and
restrictions applicable to the Award.
 
(c)        "Award" an Incentive Stock Option, a Non-Qualified Stock Option,
Restricted Stock, or Shares granted pursuant to the Plan.

 

--------------------------------------------------------------------------------

 

(d)        "Board of Directors" or "Board" means the Company's Board of
Directors, as constituted from time to time.
 
(e)        "Code" means the Internal Revenue Code of 1986, as amended from time
to time.
 
(f)         "Committee" means the committee described in Section 3.01; provided
however, to the extent that the Board has not designated a Committee,
"Committee" means the "Board."
 
(g)        "Company" means Integral Vision, Inc.
 
(h)        "Director" means a director of the Company or a Subsidiary who is not
also an Employee.
 
(i)         "Effective Date" means March 12, 2008, the effective date of the
Plan.
 
(j)         "Employee" means any individual employed by the Company or a
Subsidiary, including an employee who is a member of the Board or the board of
directors of a Subsidiary.
 
(k)        "Employer" means the Company and/or a Subsidiary.
 
(l)         "Exercise Price" means the price required to be paid to the Company
upon the exercise of an Award.
 
(m)       "Fair Market Value" means, with respect to a Share on any date, as
follows:
 
(1)        if the Shares are listed or admitted to trade and are readily
tradable on a national securities exchange, the closing price of a Share on the
principal national securities exchange on which the Shares are listed or
admitted to trade on such date, or, if there is no trading of the Shares on such
date, the closing price of a Share as quoted on the next preceding date on which
there was trading in Shares;
 
(2)        if the Shares are not subject to paragraph (1) above, but are readily
tradable on an established securities market, the closing price of a Share on
such date on such market, or if there is no trading of the Shares on such date,
the closing price of a Share on the next preceding date on which there was
trading in Shares; and
 
(3)        if the Shares are not subject to paragraph (1) or (2) above, the fair
market value of the Shares on such date, as determined by the Committee in a
manner that satisfies the requirements of Code Section 409A and the guidance
thereunder for exempt equity-based compensation.
 
(n)        "Grant Date" means the date on which the Committee or its designee
approves the grant of an Award.  Notwithstanding the preceding sentence, if the
Committee grants an Option and expressly designates a future Grant Date, with
the minimum per Share Exercise Price based on the Fair Market Value of a Share
on that future date, such future date shall be the Grant Date.
 
(o)        "Incentive Stock Option" means an option for Shares granted pursuant
to the Plan that satisfies the requirements of Code Section 422.

 
- 2 -

--------------------------------------------------------------------------------

 

(p)        "Non-Qualified Stock Option" means an option for Shares granted
pursuant to the Plan that is not an Incentive Stock Option.
 
(q)        "Option" means an Incentive Stock Option or a Non-Qualified Stock
Option.
 
(r)         "Participant" means a person to whom an Award has been granted under
the Plan, provided, however, a Participant shall cease to be such at such time
as all Awards granted to him under the Plan have been exercised and/or
forfeited.
 
(s)        "Period of Restriction" means the period during which a Share of
Restricted Stock is subject to restrictions and a substantial risk of
forfeiture.
 
(t)         "Plan" means the Integral Vision, Inc. 2008 Equity Incentive Plan,
as set out in this document, as amended from time to time.
 
(u)        "Restricted Stock" means Shares awarded pursuant to the Plan that, at
the time of grant, are non-transferable and subject to a substantial risk of
forfeiture.
 
(v)        "Prior Plan" means the Integral Vision , Inc. 2004 Stock Option Plan.
 
(w)       "Rule 16b-3" means Rule 16b-3 under the Securities Exchange Act of
1934, as amended.
 
(x)         "Separation from Service," "Separates from Service," or any
variation of such term means, (i) in the case of an Employee, a complete
termination of the employment relationship between the Employee and all
Employers, (ii) in the case of a Director, termination of the Director's service
as a Director, and (iii), in the case of an Advisor, a complete termination of
the contractual relationship between the Advisor and the Company and all
Subsidiaries.
 
(y)        "Share" means a share of the Company's common stock.
 
(z)         "Subsidiary" means any company that is a "subsidiary corporation" of
the Company within the meaning of Code Section 424.
 
Section 2.02.     Rules of Construction.  The following rules shall apply in
construing the Plan and any Agreement:
 
(a)        Except as expressly provided below, the Plan, all Awards and
Agreements, and all other related documents shall be governed by, and construed
in accordance with, the laws of the State of Michigan without regard to conflict
of law principles.
 
(b)        Words used in the masculine shall be construed to include the
feminine gender, where appropriate, and words used in the singular or plural
shall be construed as being in the plural or singular, where appropriate.
 
(c)        Provisions of the Plan applicable to Incentive Stock Options shall be
construed to effect compliance with Code Section 422.

 
- 3 -

--------------------------------------------------------------------------------

 

(d)        Captions and headings are for convenience only, and they shall not
affect the construction of the Plan or any Agreement.
 
(e)        Reference to any provision of the Code or other law shall be deemed
to include a reference to the successor of such provision.
 
(f)         The Plan and the Awards are intended to comply with and shall be
construed to effect compliance with, the exemptions under Rule 16b-3, in the
case of Participants who are subject to Section 16 of the Securities Exchange
Act of 1934; provided, however, the Company shall have no liability to any
Participant for Section 16 consequences of an Award.
 
(g)        It is intended that Options shall qualify as performance-based
compensation or otherwise be exempt from deductibility limitations under Code
Section 162(m), and the Plan and the Agreements shall be construed accordingly.
 
(h)        It is intended that all Awards shall be exempt from the provisions of
Code Section 409A, and the provisions of the Plan and all Agreements shall be
construed in accordance with such intent.
 
(i)         If a court of competent jurisdiction holds any provision hereof
invalid and unenforceable, the remaining provisions shall continue in effect,
provided that the essential economic terms of the Plan and any Award can still
be enforced.
 
ARTICLE III
ADMINISTRATION
 
Section 3.01.    Committee.  Except as otherwise provided herein, the Plan shall
be administered by the compensation committee of the Board.  The Committee shall
consist solely of two or more non-employee directors (within the meaning of Rule
16b-3) who are "outside directors" for purposes of Code Section 162(m) and the
regulations thereunder.  Any action of the Committee with respect to
administration of the Plan shall be taken by a majority vote or written consent
of its members.
 
Section 3.02.     Powers of Committee.  Subject to the express provisions of the
Plan and any express limitations on its authority, the Committee is authorized
and empowered to administer the Plan and to (i) designate those persons who are
Participants; (ii) grant Awards; (iii) determine the effective date of each
Award, the number of Shares subject to the Award, and the other terms and
conditions governing the Award, which terms and conditions need not be the same
for each Award; (iv) interpret the Plan; (v) determine the Fair Market Value of
the Shares; (vi) accelerate the time during which an Option may be exercised or
the restrictions applicable to Shares of Restricted Stock shall lapse,
notwithstanding any provision of the applicable Agreement; (vii) prescribe,
amend, and rescind rules relating to the Plan; (viii) authorize any person to
execute on behalf of the Company any instrument required to effectuate the grant
of an Award; (ix) determine the rights and obligations of Participants under the
Plan; and (x) make all other determinations deemed necessary or advisable for
the administration of the Plan.  Notwithstanding the preceding provisions, the
Committee is not authorized to take any action that would cause an Award to
become subject to the provisions of Code Section 409A.

 
- 4 -

--------------------------------------------------------------------------------

 

Section 3.03.     Binding Determinations.  Subject only to compliance with the
express provisions hereof, the Board and Committee may act in their sole
discretion with respect to matters within their authority related to the Plan,
and any action taken by, or inaction of, the Company, the Board, or the
Committee consistent with the terms of the Plan and relating or pursuant to the
Plan shall be conclusive and binding on all persons.
 
Section 3.04.     Reliance on Experts.  In making any determination or in taking
or not taking any action under the Plan, the Committee may obtain and rely upon
the advice of experts, including employees of and professional advisors to the
Company.
 
Section 3.05.     Delegation.  The Committee may delegate ministerial
non-discretionary functions to one or more Company officers or
employees.  Subject to applicable law, the Committee may delegate to the
Company's Chief Executive Officer all or part of its authority and duties with
respect to the granting of Awards to individuals who are not (i) subject to the
reporting and other provisions of Section 16 of the Securities Exchange Act of
1934 or (ii) covered employees within the meaning of Code Section
162(m)(3).  Any delegation pursuant to this Section shall specify the duration
of the delegation and limit the amount and types of Awards that may be granted
pursuant thereto.
 
Section 3.06.     Limitations on Liability.  No director, officer, or agent of
the Company shall be liable for any action, omission, or decision under the Plan
that is taken, made, or omitted in good faith.
 
ARTICLE IV
ELIGIBILITY
 
The Committee shall, from time to time, designate those persons eligible to
receive Awards under the Plan from among Employees, Directors, and
Advisors.  The Committee may grant more than one Award to any Participant.
 
ARTICLE V
SHARES SUBJECT TO AWARDS
 
Section 5.01.     Shares Available The only shares subject to Awards shall be
the Company's authorized, but unissued, or reacquired Shares.  Upon the
expiration or termination, in whole or in part, for any reason of an outstanding
Award or any portion thereof that shall not have vested or shall not have been
exercised in full, or upon the surrender of Shares as payment for an Award, any
Shares subject to the Award that have not been acquired by the Participant or
that are forfeited or surrendered by the Participant shall again become
available for the granting of additional Awards.
 
Section 5.02.     Aggregate Share Limit.  Subject to adjustment as provided in
Section 5.04 and any limitations specified elsewhere in the Plan, the maximum
number of Shares cumulatively available for issuance pursuant to Awards shall
not exceed the sum of the following:
 
(a)        4,828,000 Shares authorized upon original adoption of Plan, plus
 
(b)        2,500,000 additional Shares approved in 2009, plus

 
- 5 -

--------------------------------------------------------------------------------

 

(c)        6,672,000 additional Shares, plus
 
(d)        any Shares covered by an Award under the Plan or option under the
Prior Plan that are forfeited or remain unpurchased or undistributed upon
termination or expiration of the Award or option under the Prior Plan, plus
 
(e)        any Shares exchanged by a Participant as full or partial payment to
the Company of the Exercise Price of any Award under the Plan.
 
Section 5.03.    Limitation Applicable to Incentive Stock Options.  The maximum
number of Shares that may be delivered pursuant to Incentive Stock Options
granted under the Plan is 14,000,000 Shares, subject to adjustment under Section
5.04.  The only limitations on the number of Shares available for Awards other
than Incentive Stock Options shall be those specified in Sections 5.02.
 
Section 5.04.     Adjustments Upon Recapitalization or Reorganization.  If the
outstanding Shares are changed into, or exchanged for, a different number or
kind of shares or securities of the Company through any capital reorganization
or reclassification, or if the number of outstanding Shares is changed through a
stock split or stock dividend, an appropriate adjustment shall be made by the
Committee in the number, kind, and/or Exercise Price with respect to Shares as
to which Awards may be granted under the Plan.  A corresponding adjustment shall
likewise be made in the number, kind, and/or Exercise Price for Shares with
respect to which there are unexercised outstanding Awards.  Any such adjustment
in an outstanding Award, however, shall be made without change in the total
price applicable to the unexercised portion of the Award but with a
corresponding adjustment in the price for each Share covered by the Award.  In
making such adjustments, or in determining that no such adjustments are
necessary, the Committee may rely upon the advice of counsel and accountants to
the Company, and the good faith determination of the Committee shall be final,
conclusive, and binding.  No fractional Shares shall be issued or issuable under
the Plan on account of any such adjustment.  No adjustment shall be made
pursuant to this Section, if it would cause an Award to become subject to Code
Section 409A or would cause an Incentive Stock Option to fail to be such.
 
ARTICLE VI
OPTION GRANTS
 
Section 6.01.    Option Grants.  The Committee may grant Non-Qualified Stock
Options to any Employee, Director, or Advisor, and it may grant Incentive Stock
Options to any Employee, in each case, as it deems appropriate.  The Company may
assume options granted by an organization acquired by the Company or may grant
Options in replacement of, or in substitution for, any such options.  Each
Option shall consist of a right to purchase a specified number of Shares during
a specified period and at a specified Exercise Price, all as determined by the
Committee.  In addition to the terms, conditions, vesting periods, and
restrictions established by the Committee in the Agreement, each Incentive Stock
Option must comply with the requirements of Code Section 422 and Section 6.03.

 
- 6 -

--------------------------------------------------------------------------------

 

Section 6.02.     Terms and Conditions of Options; Agreements.  Each Option
shall be evidenced by an Agreement executed by the Company and the Participant,
which shall contain such terms and be in such form as the Committee may from
time to time approve, subject to the following limitations and conditions:
 
(a)        Grant and Notice of Option.  The date of an Option grant shall, for
all purposes, be the date on which the Committee or its designee makes the
determination granting such Option, unless the Committee designates a specific
future Grant Date at such time.  Notice of the determination shall be given to
each Participant to whom an Option is granted within a reasonable time after the
Grant Date.  The grant of an Option shall not obligate the Participant to
exercise it.
 
(b)        Number of Shares.  The Agreement shall state the number of Shares
with respect to which each Option is granted and whether the Option is a
Non-Qualified Stock Option or Incentive Stock Option.
 
(c)        Exercise Price.  The Agreement shall state the per Share Exercise
Price for the Shares subject to the Option.  The per Share Exercise Price under
an Option shall not be less than the Fair Market Value of a Share on the Grant
Date.  For Incentive Stock Options, the per Share Exercise Price shall satisfy
the requirements of Section 6.03 and the provisions of the Code applicable to
incentive stock options.
 
(d)        Exercise and Payment of Exercise Price.  A Participant may exercise a
vested Option by (i) giving written notice to the Company specifying the number
of Shares to be purchased and accompanied by payment of the full Exercise Price
therefor in cash, by check, or in such other form of lawful consideration as the
Committee may approve, including without limitation and in the sole discretion
of the Committee, the transfer by the Participant to the Company of outstanding
Shares held by the Participant in a manner intended to comply with the
provisions of Rule 16b-3, if applicable, and (ii) satisfying any other
requirements set forth herein (including, without limitation, the tax
withholding requirements of Article IX) or in the applicable Agreement.  Any
Shares delivered by the Participant in connection with the exercise of an Option
must have been owned by the Participant for at least six months as of the date
of delivery.  Shares used to satisfy the Exercise Price of an Option shall be
valued at their Fair Market Value on the date of exercise.
 
(e)        Restrictions on Grants. Notwithstanding any other provisions set
forth herein or in an Agreement, no Option may be granted under the Plan after
March 11, 2018.
 
(f)         Limitations on Transfer.  No Option may be assigned, transferred, or
pledged, except by will or under the laws of descent and distribution.  During
the lifetime of a Participant, an Option may be exercised only by the
Participant and may not be assigned, transferred, or pledged.
 
(g)        Vesting of Options.  Options shall vest based on longevity of service
and/or other schedules established by the Committee, as set forth in each
Agreement.  The Committee may grant Options that are fully vested and
exercisable at grant.

 
- 7 -

--------------------------------------------------------------------------------

 

(h)        Issuance of Shares and Compliance with Securities Laws.  The Company
may postpone the issuance and delivery of certificates representing Shares until
(i) the admission of such Shares to listing on any stock exchange on which
Shares are then listed and (ii) the completion of such registration or other
qualification of Shares under any state or federal law, rule, or regulation as
the Company shall determine to be necessary or advisable, which registration or
other qualification the Company shall use its best efforts to complete;
provided, however, a person purchasing or otherwise receiving Shares pursuant to
the Plan has no right to require the Company to register the Shares under
federal or state securities laws at any time.  Any person purchasing or
otherwise receiving Shares pursuant to the Plan may be required to make such
representations and furnish such information as may, in the opinion of counsel
for the Company, be appropriate to permit the Company, in light of the existence
or non-existence with respect to such Shares of an effective registration under
the Securities Act of 1933, as amended, or any similar state statute, to issue
the Shares in compliance with the provisions of those or any comparable acts.
 
Section 6.03.     Additional Limitations Applicable to Incentive Stock Options.
 
(a)        General.  The limitations and conditions of this Section, in addition
to the terms and conditions otherwise specified by the Plan and the Agreement,
shall apply to all Incentive Stock Options.
 
(b)        Price.  The per Share Exercise Price under an Incentive Stock Option
shall be not less than the Fair Market Value of a Share on the Grant Date.  In
the case of an Incentive Stock Option granted to an Employee who is a 10%
shareholder, the per Share Exercise Price shall be not less than one hundred ten
percent (110%) of the Fair Market Value of a Share on the Grant Date.
 
(c)        Exercise Period.  Unless terminated earlier pursuant to other terms
and provisions of the Agreement or the Plan, the term of each Incentive Stock
Option shall expire within the period prescribed in the Agreement relating
thereto, which shall not be more than five years from the Grant Date, if the
Participant is a 10% shareholder (as defined in Code Section 422(b)(6)), and not
more than ten years from the Grant Date, if the Participant is not a 10%
shareholder (as defined in Code Section 422(b)(6)).  An Option shall not be
treated as an Incentive Stock Option if it is exercisable by the Participant
more than (i) three months after his termination of employment (ii), if the
Participant is disabled (within the meaning of Code Section 22(e)(3)), 12 months
after his termination of employment.
 
(d)        Maximum Exercise Rule.  The aggregate Fair Market Value (determined
as of the Grant Date) of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by any Participant during any
calendar year under this Plan and any other incentive stock option plan (within
the meaning of Code Section 422) of the Company or any parent or subsidiary
corporation of the Company shall not exceed $100,000.
 
(e)        Other Restrictions.  Incentive Stock Options may be granted only to
employees of the Company (or a Subsidiary) that satisfy the other eligibility
requirements of the Code.  There shall be imposed in any Agreement relating to
Incentive Stock Options such other terms and conditions as from time to time are
required for the Option be an "incentive stock option" within the meaning of
Code Section 422.

 
- 8 -

--------------------------------------------------------------------------------

 

Section 6.04.     Termination of Options.
 
(a)        Each Option granted under the Plan shall set forth a termination
date, which shall be not later than ten years from the Grant Date, subject to
earlier termination as set forth in this Plan or the Agreement.
 
(b)        The Committee shall establish the effect of a Separation from Service
on the rights and benefits under each Option and in so doing may make
distinctions based upon, among other factors, the cause of Separation from
Service.  Following Separation from Service, an Option may be exercised only in
accordance with the applicable Agreement and, unless otherwise expressly
provided by the Committee, only with respect to that number of Shares for which
the Option could have been exercised by the Participant on the date of Severance
from Service.
 
(c)        The Committee may cancel any unexpired Options at any time, if the
Participant is not in compliance with all applicable provisions of the Plan or
with any Agreement, or if the Participant, whether or not he is currently
employed by an Employer, engages in any of the following activities without the
prior written consent of the Employer:
 
(1)        directly or indirectly renders services to or for an organization, or
engages in a business, that is, in the judgment of the Committee, in competition
with the Employer; or
 
(2)        discloses to anyone outside of the Employer, or uses for any purpose
other than the Employer's business, any confidential or proprietary information
or material relating to the Employer, whether acquired by the Participant during
or after employment with the Employer.
 
The Committee may, in its discretion and as a condition to the exercise of an
Option, require a Participant to acknowledge in writing that he is in compliance
with all applicable provisions of the Plan and of any Agreement and has not
engaged in any activities referred to in clauses (1) and (2) above.
 
(d)        Subject to Section 6.06, (i) upon the dissolution, liquidation, or
sale of all or substantially all of the business, properties, and assets of the
Company, (ii) upon any reorganization, merger, consolidation, sale, or exchange
of securities in which the Company does not survive, (iii) upon any sale,
reorganization, merger, consolidation, or exchange of securities in which the
Company does survive and any of the Company's shareholders have the opportunity
to receive cash, securities of another corporation, partnership, or limited
liability company and/or other property in exchange for their capital stock of
the Company, or (iv) upon any acquisition by any person or group (as defined in
Section 13d of the Exchange Act) of beneficial ownership of more than 50% of the
then outstanding Shares (each of the events described in clauses (i), (ii),
(iii) or (iv) is referred to herein as an "Extraordinary Event"), the Plan and
each outstanding Option shall terminate, subject to any provision that has been
made by the Committee through a plan of reorganization or otherwise for the
substitution, assumption, settlement, or other continuation of the Options.  If
Options are to terminate (with no substitution, assumption, settlement, or other
continuation) in such circumstances, each Participant shall have the right, by
giving notice at least ten days before the effective date of the Extraordinary
Event ("Effective Date"), to exercise on or before the Effective Date, in whole
or in part, any unexpired Option issued to the Participant, to the extent that
the Option is vested and exercisable as of the Effective Date.

 
- 9 -

--------------------------------------------------------------------------------

 

Section 6.05.     Rights as a Shareholder. Unless otherwise provided by the
Board or the Committee, a Participant shall have rights as a shareholder with
respect to Shares covered by an Option, including voting rights or rights to
dividends, only upon the date of issuance of a certificate to him and, if
payment is required, only after payment if full has been made for such Shares.
 
Section 6.06.     Acceleration of Options.
 
(a)        Notwithstanding the preceding provisions of this Article or any
provision to the contrary contained in a particular Agreement, the Committee, in
its sole discretion, may accelerate the vesting and exercisability of all or any
portion of any Option then outstanding.  The decision by the Committee to
accelerate an Option or to decline to accelerate an Option shall be final.  In
the event of the acceleration of the exercisability of Option as the result of a
decision by the Committee pursuant to this Section, each outstanding Option so
accelerated shall be exercisable for a period from and after the date of such
acceleration and upon such other terms and conditions as the Committee may
determine in its sole discretion, provided that such terms and conditions (other
than terms and conditions relating solely to the acceleration of exercisability
and the related termination of an Option) may not materially adversely affect
the rights of any Participant without the consent of that Participant.  Any
outstanding Option that has not been exercised by the holder at the end of such
period shall terminate automatically at that time.
 
(b)        If the vesting of an Option has been accelerated in anticipation of
an event, and the Committee or the Board later determines that the event will
not occur, the Committee may rescind the effect of the acceleration as to any
then outstanding and unexercised or otherwise unvested Options.
 
Section 6.07.     Substitute Options.  If the Company at any time should succeed
to the business of another entity through a merger, consolidation, corporate
reorganization or exchange, or through the acquisition of stock or assets of
such entity or its subsidiaries or otherwise, the Committee may grant Options
under the Plan to option holders of such entity or its subsidiaries, in
substitution for options to purchase shares in such entity held by them at the
time of succession.  The Committee, in its sole and absolute discretion, shall
determine the extent to which such substitute Options shall be granted (if at
all), the person or persons to receive such substitute Options (who need not be
all option holders of such entity), the number of Options to be received by each
such person, the exercise price of such Option, and the other terms and
conditions of such substitute Options.

 
- 10 -

--------------------------------------------------------------------------------

 

ARTICLE VII
RESTRICTED STOCK
 
Section 7.01.     Grants of Restricted Stock.  Subject to the terms and
provisions of the Plan, including Article V, the Committee, at any time and from
time to time, may grant Shares of Restricted Stock to any Employee, Director, or
Advisor in such amounts as the Committee, in its sole discretion, shall
determine.
 
Section 7.02.     Restricted Stock Award Agreement.  Each Award of Restricted
Stock shall be evidenced by an Agreement, which shall specify the Period of
Restriction, the number of Shares granted, and the terms and conditions of the
Award.
 
Section 7.03.     Restrictions on Transferability.  Except as provided in
herein, Shares of Restricted Stock may not be assigned, transferred, or pledged,
whether by operation of law and whether voluntarily or involuntarily, until the
end of the applicable Period of Restriction.
 
Section 7.04.     Other Restrictions.  The Committee, in its sole discretion,
may impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate in accordance with this Article.  Such restrictions may
be based upon any one or more of the following criteria: (i) the achievement of
specific performance targets, (ii) vesting based on period of service with the
Company and any of its Subsidiaries, (iii) applicable federal or state
securities laws, or (iv) any other basis determined by the Committee, in its
sole discretion.
 
Section 7.05.     Legend on Certificates.  The Committee, in its sole
discretion, may require the placement of a legend on certificates representing
Shares of Restricted Stock to give appropriate notice of such restrictions. For
example, the Committee may determine that some or all certificates representing
Shares of Restricted Stock shall bear the following legend:
 
THE SALE, PLEDGE, OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER UNDER FEDERAL AND STATE SECURITIES LAWS AND
UNDER THE INTREGRAL VISION, INC. 2008 EQUTY INCENTIVE PLAN, AS SET FORTH IN AN
AWARD AGREEMENT EXECUTED THEREUNDER. A COPY OF SUCH PLAN AND SUCH AWARD
AGREEMENT MAY BE OBTAINED FROM THE CORPORATE SECRETARY OF INTEGRAL VISION, INC.
 
Section 7.06.     Removal of Restrictions.  Except as otherwise provided in this
Article, as soon as practicable after the applicable Period of Restriction
lapses, Shares of Restricted Stock covered by an Award shall be subject to
release to the Participant in accordance with the terms of the Award.  The
Committee, in its sole discretion, may accelerate the time at which any
restrictions shall lapse or remove any restrictions.
 
Section 7.07.     Voting Rights.  During the Period of Restriction, Participants
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the applicable Award Agreement
provides otherwise.

 
- 11 -

--------------------------------------------------------------------------------

 

Section 7.08.     Return of Restricted Stock to Company.  On the date set forth
in the applicable Agreement, the Restricted Stock for which restrictions have
not lapsed by the last day of the Period of Restriction shall revert to the
Company and thereafter shall be available for the grant of new Awards.
 
Section 7.09.     Termination of Service.  Unless otherwise provided in an
Agreement or determined by the Committee, if a Participant Terminates Service
during the Period of Restriction, Shares of Restricted Stock still subject to
restriction shall be forfeited by the Participant and thereafter shall be
available for the grant of new Awards; provided, however, that the Committee
shall have the sole discretion to waive, in whole or in part, any or all
remaining restrictions with respect to any or all of such Participant's Shares
of Restricted Stock.
 
Section 7.10.     Issuance of Shares and Compliance with Securities Laws.  The
Company may postpone the issuance and delivery of certificates representing
Shares until (i) the admission of such Shares to listing on any stock exchange
on which Shares are then listed and (ii) the completion of such registration or
other qualification of Shares under any state or federal law, rule, or
regulation as the Company shall determine to be necessary or advisable, which
registration or other qualification the Company shall use its best efforts to
complete; provided, however, a person purchasing or otherwise receiving Shares
pursuant to the Plan has no right to require the Company to register the Shares
under federal or state securities laws at any time.  Any person purchasing or
otherwise receiving Shares pursuant to the Plan may be required to make such
representations and furnish such information as may, in the opinion of counsel
for the Company, be appropriate to permit the Company, in light of the existence
or non-existence with respect to such Shares of an effective registration under
the Securities Act of 1933, as amended, or any similar state statute, to issue
the Shares in compliance with the provisions of those or any comparable acts.
 
ARTICLE VIII
SHARE GRANTS
 
Subject to the provisions of the Plan, including Article V and this Section, the
Committee may make an Award of Shares to any Employee, Director, or Advisor in
such amount as the Committee, in its sole discretion, may determine.  A grant
pursuant to this Section may be evidenced by an Agreement or such other
documents as the Committee, in its sole discretion, determines to be
appropriate.  Awards of shares pursuant to this Section shall be subject to the
withholding requirements of Article IX.

 
- 12 -

--------------------------------------------------------------------------------

 

ARTICLE IX
WITHHOLDING OF TAXES
 
The Company (or a Subsidiary) may deduct and withhold from the wages, salary,
bonus, and other income paid by the Company (or Subsidiary) to the Participant
the requisite tax upon the amount of taxable income, if any, recognized by the
Participant in connection with the exercise in whole or in part of any Option,
lapse of restrictions on Restricted Stock, grant of Shares, or sale of Shares
issued to the Participant upon the exercise of an Option, as may be required
from time to time under any federal or state tax laws and regulations.  This
withholding of tax shall be made from the Company's (or Subsidiary's) concurrent
or next payment of wages, salary, bonus, or other income to the Participant or
by payment to the Company by the Participant of the required withholding tax, as
the Committee may determine; provided, however, that, in the sole discretion of
the Committee, the Participant may pay such tax by reducing the number of Shares
issued upon exercise of an Option, lapse of restrictions, or award of Shares
(for which purpose such Shares shall be valued at Fair Market Value at such
time).  Notwithstanding the foregoing, the Company shall not be obligated to
issue certificates representing the Shares to be acquired through the exercise
of an Option or grant of an Award, if the Participant fails to provide the
Company with adequate assurance that the Participant will pay such amounts to
the Company as required herein.  Participants shall notify the Company in
writing of any amounts included as income in the Participants' federal income
tax returns in connection with an Award.  Any Shares or cash withheld by the
Company to satisfy a Participant's withholding tax obligation in connection with
an Award shall not exceed the number of Shares or amount of cash necessary to
satisfy the minimum required levels of withholding under applicable law.
 
ARTICLE X
COMPLIANCE WITH LAWS
 
Section 10.01.  General.  The Plan, the granting and vesting of Awards under the
Plan, and the offer, issuance, and delivery of the Shares to Awards are subject
to compliance with all applicable federal and state laws, rules, and regulations
(including but not limited to state and federal securities laws and federal
margin requirements) and to such approvals by any listing, regulatory, or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith.  A person acquiring any
securities under the Plan shall, if requested by the Company, provide such
assurances and representations to the Company as the Committee may deem
necessary or desirable to assure compliance with all applicable legal and
accounting requirements.
 
Section 10.02.  Compliance with Securities Laws.  No Participant shall sell,
pledge, or otherwise transfer Shares acquired pursuant to an Award or any
interest in such Shares except in accordance with the express terms of the Plan
and the applicable Agreement.  Any attempted transfer in violation of this
Section shall be void and of no effect.  Without in any way limiting the
provisions set forth above, no Participant shall make any disposition of all or
any portion of Shares acquired or to be acquired pursuant to an Award, except in
compliance with all applicable federal and state securities laws.
Notwithstanding anything else herein to the contrary, the Company has no
obligation to register the Shares or file any registration statement under
either federal or state securities laws.
 
ARTICLE XI
TERMINATION OF PLAN
 
The Plan shall terminate at the close of business on March 11, 2018, provided,
however, the Board may, in its sole discretion, terminate the Plan at any prior
time.  Subject to Sections 6.04 and 6.06, no such termination shall in any way
affect any Award then outstanding or the Committee's authority hereunder with
respect to such Award.

 
- 13 -

--------------------------------------------------------------------------------

 

ARTICLE XII
AMENDMENT OF PLAN
 
Subject to Article VI, the Committee may make such amendments to the Plan and/or
an Agreement as it shall deem advisable; provided, however, except as permitted
by Article VI, no amendment shall materially adversely affect any Award then
outstanding without the written consent of the affected
Participant.  Adjustments contemplated by Section 5.04 shall not be deemed to be
amendments for purposes of the foregoing.  Shareholder approval for any
amendment shall be required only to the extent required under applicable law,
including Code Section 162(m) and Code Section 422 and other provisions of the
Code applicable to incentive stock options, or to the extent deemed necessary or
advisable by the Board.
 
ARTICLE XIII
INDEMNIFICATION
 
In addition to such other rights of indemnification as they may have as members
of the Board, the members of the Committee shall be indemnified by the Company
to the fullest extent permitted by law against reasonable expenses, including
attorneys' fees, actually and necessarily incurred in connection with the
defense of any action, suit, or proceeding, or in connection with any appeal
thereof, to which they or any of them may be a party by reason of any act or
failure to act under or in connection with the Plan or any Award, and against
all amounts paid by them in satisfaction of a judgment in any such action, suit,
or proceeding except in relation to matters as to which it shall be adjudged in
such action, suit, or proceeding that such Committee member is not entitled to
indemnification under applicable law; provided, however, within 60 days after
institution of any such action, suit, or proceeding, such Committee member shall
in writing offer the Company the opportunity, at the Company's expense, to
handle and defend the same, and such Committee member shall cooperate with and
assist the Company in the defense of any such action, suit, or proceeding.  The
Company shall not be obligated to indemnify any Committee member with regard to
the settlement of any action, suit, or proceeding to which the Company did not
give its prior written consent.
 
ARTICLE XIV
NOT AN EMPLOYMENT OR CONSULTING AGREEMENT
 
Nothing contained in the Plan or in any Agreement shall confer, intend to
confer, or imply any right of employment or right to continued employment by, or
rights to a continued relationship with, the Company (or any affiliate) in favor
of any Participant or limit the ability of the Company (or any affiliate) to
terminate, with or without cause, in its sole and absolute discretion, the
employment or other relationship between the Company and the Participant,
subject to the terms of any written agreement between the Company and the
Participant.  In addition, nothing contained in the Plan or in any Agreement
shall preclude any lawful action by the Company or the Board.  Status as an
eligible person under the Plan shall not be construed as a commitment that any
Award will be granted to the eligible person.

 
- 14 -

--------------------------------------------------------------------------------

 

ARTICLE XV
MISCELLANEOUS
 
Section 15.01.   Non-Exclusivity of Plan.  Nothing in the Plan shall limit or be
deemed to limit the authority of the Board or the Committee to grant options or
authorize any other compensation, with or without reference to the Shares, under
any other plan or independent authority.
 
Section 15.02.   No Restriction on Corporate Powers.  The existence of the Plan
and the Awards granted hereunder shall not affect or restrict in any way the
right or power of the Board or the shareholders of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company's capital structure or its business, any merger or consolidation of
the Company, any issue of bonds, debentures, preferred or prior preference
stocks ahead of or affecting the Company's capital stock or the rights thereof,
the dissolution or liquidation of the Company or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding.
 
Section 15.03.   No Fiduciary Duties.  Neither the provisions of this Plan (or
of any related documents), nor the creation or adoption of this Plan, nor any
action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any Participant or other person.

 
- 15 -

--------------------------------------------------------------------------------

 